Citation Nr: 0423633	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.  

2.  Entitlement to service connection for a chronic, acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran, his wife and son




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in San Juan, 
Puerto Rico, and Roanoke, Virginia.  The case has been 
certified to the Board from the RO in Roanoke, Virginia, to 
where it will be returned.  

During the appeal process, the veteran has appeared and 
testified before the undersigned at two separate hearing.  
Both hearings were held at the Board in Washington, D.C.  

The issues of entitlement to service connection for a 
chronic, acquired psychiatric disorder and for PTSD, as a 
separate disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 1999 decision, the RO denied the veteran 
entitlement to service connection for post-traumatic stress 
disorder (PTSD); he was notified of the decision and apprised 
of his appellate rights; an appeal was not perfected; and the 
June 1999 decision became final.  

2.  Evidence received since the June 1999 decision is 
relevant and probative and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.  


CONCLUSIONS OF LAW

1.  The RO's June 1999 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 
(2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
PTSD has been submitted subsequent to the RO's June 1999 
decision; the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  See 38 U.S.C.A. § 5100.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for PTSD 
was initiated prior to that date, it will be decided under 
the older version of 38 C.F.R. § 3.156 detailed below.  

This issue of entitlement to service connection for PTSD was 
previously denied by the RO in June 1999.  The veteran was 
notified and did not perfect a timely appeal.  The decision 
became final.  It is important to note in the VCAA that, with 
respect to previously disallowed claims, "[n]othing in (38 
U.S.C.A. § 5103A) shall be construed to require the Secretary 
to reopen a claim that has been disallowed, except when new 
and material evidence is presented or secured, as described 
in (38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim for entitlement to 
service connection for PTSD.  See Barnett, 83 F.3d at 1383; 
Marsh, 11 Vet. App. at 471; Smith (Irma), 10 Vet. App. at 
332.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would then be undertaken on that issue.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  

New and Material Evidence

In June 1999, the RO denied the veteran entitlement to 
service connection for PTSD.  In reaching this determination, 
the RO had reviewed the veteran's VA outpatient and 
hospitalization records for various periods from June 1976 to 
August 1998.  These records revealed extensive treatment for 
mental disorders, to include bipolar disorder and, most 
commonly, schizophrenia.  Of all those records, only one, 
dated in August 1998 contained a diagnosis of PTSD.  The 
basis for the denial of service connection for PTSD was that 
the examiner who offered the August 1998 PTSD diagnosis 
relied on the veteran's uncorroborated history of his claimed 
in-service stressors in forming the diagnosis, over thirty 
years after the alleged stressors occurred and without review 
of the entire record.  

The veteran was notified of the June 1999 decision, and 
apprised of his appellate rights, by VA letter, also dated in 
June 1996.  He did not perfect an appeal and the June 1999 
rating decision became final.  In August 2000, VA received 
correspondence from the veteran requesting that his claim for 
service connection for PTSD be reopened.  

The law and regulations provide that, if a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision on the same factual basis.  A substantive appeal 
must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The evidence submitted subsequent to the June 1999 final 
decision consists of a an October 2000 medical statement from 
W. M., M.D., the veteran's treating VA physician, and a 
December 2001 VA outpatient treatment report reflecting Dr. 
M.'s psychiatric evaluation of the veteran's condition.  In 
the October 2000 medical statement, the physician notes the 
veteran is an outpatient at the VAMC (VA Medical Center), 
Hampton, Virginia; his diagnosis is bipolar disorder; and his 
current condition is related to his time in the service.  The 
report of the veteran's December 2001 outpatient psychiatric 
treatment report indicates he was having nightmares of being 
attacked; he saw himself in uniform in Okinawa, where he saw 
caskets of dead bodies being put onto the airplanes; he was 
easily startled; and was becoming very anxious.  Dr. M. 
diagnosed PTSD, due to the veteran's experiences in Okinawa 
in 1967-1968.  

It would appear that Dr. M.'s diagnosis of PTSD based on the 
alleged stressors presented by the veteran directly impacts 
on the issue of service connection for PTSD, particularly 
since there has not been a definitive diagnosis of PTSD, 
based on specific alleged stressors, rather than vague 
complaints of problems with military life, problems with not 
speaking English, and misconceptions.  As such, the recently 
submitted evidence is both new and material, and bears 
directly and substantially on the issue of entitlement to 
service connection for PTSD.  Accordingly, the Board finds 
that the newly submitted evidence, in combination with other 
evidence of record, does meet the regulatory standard of 
evidence "which by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of entitlement to service 
connection for PTSD is reopened.  Id.  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder, the appeal is granted.  


REMAND

Inasmuch as the Board has reopened the claim for entitlement 
to service connection for PTSD, that claim is now subject to 
the provisions of the VCAA, as is the issue of entitlement of 
service connection for a chronic, acquired psychiatric 
disorder, other than PTSD.  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
Court held that the revised notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3,159(b)(1), apply to 
cases pending before VA on November 9, 2000, the date of the 
VCAA's enactment, even if the initial AOJ decision was issued 
before that date, and that the statute and regulation provide 
that, before an initial unfavorable AOJ decision is issued on 
a claim, a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

However, the Court also recognized that, where, as in the 
case at hand, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 
5103(a)/§ 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the claimant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  In so doing, the Court noted that it was neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision, and the claimant 
is entitled on remand to VCAA-content-complying notice.  
Pelegrini II.

In addition, other recent decisions of the United States 
Court of Appeals for the Federal Circuit, as well as the 
United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of 
the VCAA.  For instance, VA has failed to adequately comply 
with the notice provisions of the legislation pertaining to 
what information and evidence is necessary to substantiate 
the claim and what information and evidence not of record VA 
would seek to obtain and what information and evidence the 
veteran would be expected to obtain.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Further, compliance with the VCAA requires that, once a 
"substantially completed claim" has been received, the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability at issue, is not acceptable.  The 
RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  In Quartuccio, the Court noted 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary."  

In the case at hand, although the Board in its July 2003 
remand included directives for full compliance with the 
provisions of the VCAA, review of the record finds that the 
development undertaken by the RO falls short of such 
compliance.  The Statement of the Case, issued in August 2003 
contains the applicable provisions of the VCAA; however, the 
RO has not informed the veteran what evidence was needed to 
complete his claim or who was to get what evidence, if it 
were not already of record.  Hence, VA has failed to 
adequately discuss the amended duty to notify with respect to 
this claim.  Specifically, VA failed to discuss the provision 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim; indicate 
what portion of any such information or evidence is to be 
provided by which party; and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement.  Hence, because VA failed 
to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Charles, 16 Vet. App. at 373-74; 
Quartuccio, 16 Vet. App. at 187.  Likewise, now that the 
Board has reopened the claim for service connection for PTSD, 
the same applicable provisions need to be fulfilled as to 
that issue as well.  

Under the circumstances, the Board finds that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  The 
appellant has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini II.  This 
violation of due process must be addressed before the Board 
can undertake any action on his claims that are currently 
before the Board.  

Further, the Board points out that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Moreover, if the Board proceeds with final disposition of an 
appeal without compliance with the remand orders and 
instructions, the Board, itself, errs in failing to ensure 
compliance.  Id.   

The record contains the medical opinion of the veteran's VA 
treating physician indicating that the veteran's current 
condition, bipolar disorder, is related to his military 
service.  The physician, in the course of treating the 
veteran, has also diagnosed PTSD, but the diagnosis was not 
based on confirmed stressors.  In addition, it appears that 
the veteran has not undergone a comprehensive VA psychiatric 
examination and psychological testing in over twenty years, 
to determine a definitive diagnosis of his claimed disorder, 
nor has a nexus opinion been offered, based on such 
examination and review of the entire record.  Although there 
are copies of numerous VA and private outpatient treatment 
and hospitalization records on file, when the veteran claims 
that his condition is worse, or when he claims he has a 
medical condition and there is some evidence of the condition 
on record, but the available evidence is too old for an 
adequate evaluation of the veteran's current conditions, VA's 
duty to assist includes providing him with a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 
the circumstances, the Board believes that the veteran should 
undergo a VA examination in order to determine a definitive 
diagnosis(es) of his claimed psychiatric disorder(s) and, 
once diagnosed, whether there is a nexus, based on 
examination of the veteran and review of the entire record, 
between any diagnosed condition(s) found and the veteran's 
military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Further, 38 C.F.R. § 3.159(c)(4)(iii) (2003) provides that 
the medical opinion requirement applies to reopened claims, 
if new and material evidence is secured.  

The veteran has indicated on numerous occasions, to include 
his testimony at his personal hearings, as well as reflected 
in his numerous nonservice-connected disability pension 
financial statements, that he has continuously been receiving 
Social Security Administration disability benefits since 1976 
or 1978.  VA has a duty to obtain Social Security 
Administration records when it has actual notice that the 
veteran was receiving SSA benefits.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Hence, copies of those records need to be obtained 
and incorporated with the veteran's VA claims file.  

The veteran has been receiving VA outpatient and 
hospitalization treatment for many years and there are copies 
of numerous of these records in the claims file.  However, VA 
has an obligation to obtain all records in the custody of the 
Federal Government, and VA personnel are required to make all 
attempts to obtain those records until they either get them, 
or they receive a response to the effect that those records 
are not available.  It appears that there has been 
inadequate, if any, attempts by VA to obtain any records that 
may be available from the VA Medical Center (VAMC), San Juan, 
Puerto Rico, from the early 1970's.  Copies of those records 
need to be obtained, if available, and placed in the claims 
file, along with translations of those records if deemed 
necessary.  It is important to note that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, it appears 
that the veteran is receiving on-going treatment at the VAMC, 
Hampton, Virginia.  Copies of all recent outpatient treatment 
and hospitalization records from that facility, not already 
in the claims file, need to obtained and incorporated with 
the veteran's file, as well.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed 
psychiatric disorder(s), particularly in 
the years shortly after his separation 
from active duty service, to include 
those available from the time of the 
veteran's separation from service through 
the mid-1970's from the VAMC, San Juan, 
Puerto Rico, as well as those of his more 
recent treatment at the VAMC, Hampton, 
Virginia.  After securing the necessary 
releases, the RO should obtain copies of 
those records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, to 
include a copy of the Administrative Law 
Judge's opinion, as well as copies of the 
medical records relied upon concerning 
the receipt of the disability benefits.  

4.  The RO should contact the veteran and 
ask him to provide a comprehensive 
statement containing as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of all the stressful events 
that he alleges he experienced while in 
the military.  It is essential that his 
statement includes a full, clear and 
understandable description of the events 
in question and that it contains 
identifying information concerning any 
other individuals whom purportedly were 
involved.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  He 
also must provide identifying detail, 
such as the best estimate of the date 
that the alleged incidents occurred, and 
the type and location of the incidents, 
etc.  The veteran is hereby informed that 
the United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide underlying facts, such as the 
names of the individuals involved or the 
dates and the places where the claimed 
events occurred, does not constitute 
either an impossible or onerous burden.  
See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran also should 
submit to the RO any statements from 
former service comrades or other 
individuals who can corroborate his 
claimed stressful experiences in-service.  

5.  Unless the veteran provides evidence 
corroborating the occurrence of one or 
more of his claimed in-service stressful 
experiences, the RO should undertake 
efforts to verify his claimed stressful 
experiences through all appropriate means 
unless too general and non-specific as to 
be unverifiable.  The RO should prepare a 
report detailing the nature of any 
stressful experience(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no specific stressful 
experience has been verified, then the RO 
should state so in its report.  

6.  Upon completion of the above-
mentioned development is accomplished, to 
the extent possible, the veteran is to be 
afforded a VA psychiatric examination, in 
a VAMC other than Hampton, Virginia.  All 
indicated tests and studies, to include 
psychological testing, are to be 
performed, in order to determine a 
definitive diagnosis of the veteran's 
claimed disorder.  

Prior to the examination, the entire 
claims folder, to include the above-
mentioned developed evidence, must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

If PTSD is diagnosed, that diagnosis must 
by in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor(s) occurred.  
If a diagnosis other than PTSD is found, 
the psychiatrist is to offer an opinion 
whether the diagnosed psychiatric 
disorder is at least as likely as not 
related to the veteran's military 
service.  Complete rationale for each 
conclusion reached and opinion expressed 
should be set forth in a typewritten 
report.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  Thereafter, the RO should 
readjudicate this claim of service 
connection for a chronic, acquired 
psychiatric disorder, to include PTSD, 
and with all due consideration of the 
holdings in precedent decisions, see 
Pentecost, 16 Vet. App. at 128; Suozzi, 
10 Vet. App. at 311.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



